Order entered February 13, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01101-CV

                  IN THE INTEREST OF K.M.A AND O.A., CHILDREN

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-50666-2014

                                           ORDER
       Before the Court is appellant Samandar Abdi’s February 9, 2017 third pro se motion to

extend time to file appellant’s brief. Appellant’s motion is GRANTED to the extent that

appellant’s brief shall be filed by MARCH 17, 2017. We expressly caution appellant that failure

to file a brief on or before March 17, 2017 may result in the dismissal of this appeal for want of

prosecution without further notice. See TEX. R. APP. P. 38.8(a)(1).

                                                      /s/   CRAIG STODDART
                                                            JUSTICE